Citation Nr: 1760280	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent disabling for residuals of gunshot wound, left foot, to include left lower extremity (LLE) peripheral neuropathy, as of December 12, 2008.

2. Entitlement to an initial disability rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) as of December 12, 2008. 

3. Entitlement to an initial disability rating in excess of 20 percent disabling for diabetes mellitus, type II as of December 12, 2008.

4. Entitlement to an initial disability rating in excess of 10 percent disabling for left ankle disability as of December 12, 2008.

5. Entitlement to an initial disability rating in excess of 10 percent disabling for right lower extremity (RLE) peripheral neuropathy, as of December 12, 2008.

6. Entitlement to an initial compensable disability rating for bilateral cataracts as of December 12, 2008.

7. Entitlement to an initial compensable disability rating for scars, left foot and ankle, as of December 12, 2008.

8. Entitlement to an initial compensable disability rating for bilateral hearing loss as of June 11, 2009.

9. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his ex-spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), and a November 2009 rating decision of the Phoenix, Arizona VA RO.  The Board notes that jurisdiction resides in the Phoenix, Arizona VA RO.

In February 2017, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, however a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A, and to afford the Veteran VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Initially, the Board notes that during a February 2017 Board videoconference hearing, the Veteran's attorney noted that the medical evidence of record was outdated as the most recent VA medical record in the claims file was 4 to 5 years old.  The attorney further noted that updated VA medical records were necessary to properly rate the Veteran's service-connected conditions on appeal, including updated post-2008 psychological counseling records.  

The Board additionally recognizes a January 2012 letter in which the Veteran notified the RO regarding outstanding private treatment records that had not been associated with the claims file.  Of the outstanding treatment records, the Veteran noted that the RO's request for medical records from Dr. IG misspelled his last name.  The Veteran further noted outstanding medical records from Dr. SG and the Yuma Regional Medical Center and stated he would contact them to obtain any outstanding records.  Lastly, the Veteran notified the RO that Dr. ER had died in 2008 and that he was unsure how to get copies of those records.  

The Board notes that certain private medical records from the above mentioned private treatment providers/facilities were associated with the claims file prior to the Veteran's January 2012 letter.  However, a review of the claims file does not show that updated private treatment records were added to the claims file following the January 2012 letter.    

Therefore, the Board finds that updated VA medical records should be obtained and associated with the claims file.  Additionally, to the extent the Veteran asserted that the private treatment records contained in the claims file are incomplete, the Veteran should be asked to identify any outstanding private treatment records that have not been obtained and efforts should be made to obtain any records subsequently identified.  38 U.S.C. § 5103A (2012)

The Veteran's attorney further asserted that the most recent VA examinations were conducted in 2010 and 2011.  In a March 2017 letter, the attorney requested additional VA examinations due to the "current state [of the Veteran's] conditions."  In essence, the attorney asserts that given the lapse of time since the last VA examinations were conducted, they do not accurately reflect the current level of the Veteran's service-connected disabilities on appeal.  With regard to the various increased rating claims on appeal, the Board notes the following:

1. Gunshot Wound Residuals/Left Lower Extremity (LLE)

During an October 2010 VA examination, the Veteran reported that his left ankle disability resulted in constant achy pain in the dorsum.  No weakness, instability or fatigability was found.  Functional limitations included pain across the metatarsals of the left foot with prolonged standing, and limitation on walking more than 30 minutes.  The Veteran also reported flare-ups that occurred twice per month with each episode lasting 2 to 3 days.  Flare-ups reportedly resulted in increased pain and limping with decreased mobility.  The examiner noted the following ROM findings: dorsiflexion to 10 degrees and plantar flexion to 25 degrees.  The Veteran was found to have a normal gait and did not require the use an assistive device for ambulation.  The examiner did note a valgus deformity of 2 degrees from midline.  No other deformity, tenderness, grinding or laxity was found.  Mild degenerative changes were found upon X-ray study as was an old calcaneous fracture and subtalar joint fusion.  The examiner diagnosed the Veteran with gunshot wound, left foot, now with peripheral neuropathy of the left lower extremity. 

At a February 2017 Board videoconference hearing, the Veteran testified that the pain associated with his gunshot wound residuals was currently much more painful and that his left foot and ankle were in pain at all times.  The Veteran also stated that his left foot and ankle disabilities resulted in weakness causing problems with activities such as hiking and horseback riding; activities he used to be able to perform.  The Veteran described his left ankle and foot as feeling as though nothing was there due to 40 years of walking on them with the ankle symptoms of giving way and cramping up.    

Thus, the evidence of record demonstrates that since the October 2010 VA examination, symptoms relating to the Veteran's left foot/ankle gunshot wound residuals have worsened, including weakness and instability.

2. PTSD

At a November 2010 VA PTSD examination, the Veteran reported the presence of anxiety and irritability.  The Veteran additionally reported having a sense that someone was going to kill him.  The Veteran endorsed suicidal ideation with no intent or plan.  The Veteran also reported a change in memory and organizational abilities after a fall into an empty pool.  Further, the Veteran expressed concerns over his ability to manage finances.  He reported having a good relationship with his family and having some good friends.  Activities included spending time with his daughters.  The examiner noted the Veteran was clean and appropriately dressed.  His psychomotor activity and speech were unremarkable, and attitude cooperative, friendly, relaxed and attentive.  His affect was full and mood happy.  The Veteran was found oriented to all spheres.  His thought process was logical and coherent, and thought content unremarkable.  No delusions were reported and he understood the outcome of his behavior.  No obsessive ritualistic behavior was noted.  Additionally, he was noted to have good impulse control.  Memory was found normal for remote, recent and immediate.  Symptoms included persistent avoidance of stimuli associated with trauma and numbing of general responsiveness, irritability or outbursts of anger, and difficulty concentrating.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 68-70.  

Since the November 2010 VA examination, an April 2014 private mental status evaluation noted the Veteran's mood as anxious and affect depressed.  The psychologist noted the Veteran owned a medical supply business which had reportedly lost its Medicare license due to the Veteran's memory problems.  The Veteran reported becoming lost and disoriented at times such as when doing common errands or getting items from a store.  No perceptual disturbance or thought disorder was found and the Veteran's range of affect was noted as broad, open and easily assessable.  The psychologist noted that immediate recall fell slightly below adult expectation, and recent and remote memory fell within adult expectation.  Additionally, the psychologist noted than insight and judgement fell within adult expectation and the Veteran was not a danger to himself or others.  He was found oriented to all spheres.  The Veteran reported intrusive memories about combat and that he felt trapped, anxious, and chronically irritable.  He additionally reported nightmares 2-3 times per month.  He also reported problems relating to others, feeling extremely vulnerable and constantly worrying.  He was also noted to have been declared incompetent to manage his own money and lost his Federal firearms privilege.  His judgement and thinking were characterized by obsessive rituals and worry which interfered with usual activities.  Lastly, the psychologist noted a continual pattern of marked irritability, hypervigilance, intrusive memories and attempts to minimize activities that triggered traumatic memories.  The Veteran was diagnosed with PTSD and assigned a GAF score of 45.

At a February 2017 Board videoconference hearing, the Veteran's ex-spouse testified that over time his PTSD symptoms had worsened including becoming socially isolated as well as increasingly irrational behavior.  As examples, she recalled a recent road rage incident four years prior and noted irrational and erratic behavior such as recently filing for divorce.  In addition, she testified to incidents of angry outbursts which had resulted in an estrangement from his daughters.  With regard to memory, she reported having to write down things for the Veteran or he would not be able to remember.  

Based on the foregoing, the Board finds that the evidence of record shows worsening PTSD symptoms since the November 2010 VA examination including findings of obsessive rituals, increased social isolation, deteriorating family relationships, memory loss and irrational and erratic behavior.

3. Diabetes

The Veteran last underwent a VA diabetes examination in October 2010.  The examiner noted a history of diabetes dating to 2007.  No diabetic retinopathy, erectile dysfunction, bowel/bladder dysfunction, or skin complications were found.  The Veteran was found asymptomatic and the examiner noted he was prescribed 25 mg of Actos daily and that his blood sugars were well controlled.

During the February 2017 Board hearing the Veteran testified that his diabetes had progressed over the years.  Specifically, he stated that when he originally applied for service connection he was considered pre-diabetic and was not taking Metformin which was originally prescribed once a day.  He further testified that he was currently taking Metformin twice a day.  

Thus, the evidence of record demonstrates that since the October 2010 VA examination, the Veteran's diabetes has required additional and more frequent medication to control thereby evidencing a worsening condition.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  In addition, evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

Given that the evidence of record shows the Veteran's LLE disabilities, PTSD, and diabetes have worsened since they were last examined some seven years ago, a remand is warranted for new VA examinations.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

With regard to the Veteran's diabetes, the Board notes that any examination will necessarily address the current severity his service-connected bilateral cataract.  Therefore, that issue is remanded along with the diabetes claim for a VA examination.

In addition, with regard to the October 2010 VA examination of the left ankle, the Board notes that the examination did not provide test results for both active and passive motion, nor did it provide ROM testing for the right ankle.  In light of a recent United States Court of Appeals for Veterans Claims holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the October 2010 VA examination is not adequate for rating purposes.  Correia provided a precedential finding that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, if possible, with ROM measurements of the opposite undamaged joint (in this case, the right foot/ankle).  As such, a remand is warranted for a new VA examination.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Further, the Board notes that to be compliant, any examination of the left lower extremity, specifically, the foot and ankle, will yield findings related to the RLE.  Accordingly, the Board finds that an examination of the bilateral lower extremity should be completed contemporaneously in order to provide a complete picture of the current severity of the bilateral lower extremities.  Similarly, an examination of the left foot and ankle will necessarily address the Veteran's service-connected scars.  Therefore, that issue is remanded along with left foot/ankle disabilities claim for a VA examination.

With regard to the increased rating claim for bilateral hearing loss, the Board notes that apart from the attorney's broad statement that the previous VA examinations were dated and that examinations were necessary due to the "current state [of the Veteran's] conditions," neither the Veteran nor his attorney specifically addressed hearing loss nor have they asserted that his bilateral hearing loss has worsened since the October 2010 VA examination.  As such, the Board notes that a VA audiometric examination is not necessary unless the medical evidence added to the claims file in accordance with this Remand, or any subsequent evidence added to the claims file, shows otherwise.

Lastly, with regard to the Veteran's claim for a TDIU, the Board notes that in his May 2014 VA Form 9, Substantive Appeal, the Veteran's representative asserted that previous VA examinations addressing employability provided opinions solely based on each individual service-connected disability; thus, the representative asserts they were inadequate as they did not consider the combined effect of all disabilities.  

Entitlement to a TDIU is inextricable intertwined with the Veteran's increased rating claims.    

As such, the Board finds that an opinion considering the impact of the Veteran's various service-connected disabilities alone and in combination on his ability to perform substantially gainful employment would be helpful in resolving the claim.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of his service-connected gunshot wound residuals, left foot, left ankle, and bilateral peripheral neuropathy.  

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies for both the right and left ankle, and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.71a, diagnostic codes 5276- 5284.  The examiner should also comment as to whether the Veteran's left foot disabilities result in actual loss of use of the foot, or more closely approximate severe, moderately severe, or moderate foot injuries.  Additionally, examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.71a, diagnostic codes 7800-7805 for scars.

3. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist to determine the current severity of his PTSD.  The examiner should review the evidence associated with the record.  The examiner should identify the nature, frequency, and severities of all current manifestations of the Veteran's PTSD and specify the degree of occupational or social impairment.  The examiner should identify all psychological disorders diagnosed and state whether the symptoms of such disorders can be clearly separated from the symptoms of the service-connected PTSD.  

Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  

4. Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of his type 2 diabetes mellitus, to include all complications including any associated eye disorder.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms, and provide a complete rationale for all conclusions.

5. If further development of the record evidences a worsening bilateral hearing loss condition, then schedule the Veteran for a VA audiometric examination to determine the current severity of his service-connected bilateral hearing loss.

6. After the above has been completed, take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, to include a VA examination to address the question of whether the Veteran's combined service connected disabilities impact his ability to secure and maintain substantially gainful employment and a Social and Industrial Survey of the Veteran.

7. Then, readjudicate the claims on appeal including the claim for a TDIU.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

